AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 20, 2011 REGISTRATION NO. 000-54207  UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 ChineseInvestors.com, Inc. (Name of registrant as specified in its charter) Indiana 35-2089868 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 411 E. Huntington Drive #107-228, Arcadia, CA 91006 (Address of principal executive offices, including zip code) Brett Roper, Director of Administrative Services — (303) 345-1262 (Registrant’s telephone number, including area code) Copies to: Michael E. Shaff, Esq., Irvine Venture Law Firm, LLP 17901 Von Karman Avenue, Suite 500, Irvine, CA 92614 Telephone (949) 660-7700 Securities to be registered pursuant to Section 12(b) of the Act: TITLE OF EACH CLASS TO BE SO REGISTERED NAME OF EACH EXCHANGE ON WHICH EACH CLASS IS TO BE REGISTERED None None Securities to be registered pursuant to Section 12(g) of the Act: TITLE OF CLASS Common Stock, $0.001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) TABLE OF CONTENTS ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 13 ITEM 2. FINANCIAL INFORMATION 29 ITEM 3. PROPERTIES 36 ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS 37 ITEM 6. EXECUTIVE COMPENSATION 39 ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 40 ITEM 8. LEGAL PROCEEDINGS 40 ITEM 9. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 40 ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES 40 ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED 41 ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS 41 ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 ITEM 15. EXHIBITS 42 2 INFORMATION REQUIRED IN REGISTRATION STATEMENT We are filing this General Form for Registration of Securities on Form 10 to register voluntarily our common stock, par value $0.001 per share, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act. Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. During the pendency of this registration statement and before it is deemed effective, we anticipate that we will reverse split our shares on at least a ten-for-one basis; such action is already approved by the Board of Directors. Moreover, following the effectiveness of this registration statement and after addressing any comments from the Division of Corporation Finance of the Securities and Exchange Commission, which we refer to as the SEC, we expect that our common stock will be accepted for listing on the OTC-BB Stock Market under a ticker symbol (to be determined). We can make no guarantee that our common stock will be accepted for listing on the OTC-BB. This registration statement on Form 10 contains statements which, to the extent that they do not recite historical fact, constitute forward-looking statements. These statements can be identified by the fact that they do not relate strictly to historical or current facts and may include the words “may,” “will,” could,” “should,” “would,” “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan” or other words or expressions of similar meaning. We have based these forward-looking statements on our current expectations about future events. The forward-looking statements include statements that reflect management’s beliefs, plans, objectives, goals, expectations, anticipations and intentions with respect to our financial condition, results of operations, future performance and business, including statements relating to our business strategy and our current and future development plans. When we use the term(s) “we,” “us,” “our” and “the Company,” we mean ChineseInvestors.com, an Indiana Corporation. Item 1. Business. a) General Development of Business. ChineseInvestors.com, an Indiana corporation, was incorporated on January 6, 1997 in the State of Indiana under the corporate name “MAS Acquisition LII Corp.” Prior to June 12, 2000, the company was a ‘blank check’ company seeking a business combination with an unidentified business. On June 12, 2000, we acquired 8,200,000 shares of common stock, representing 100% of the outstanding shares of Chineseinvestors.com, Inc., which was incorporated in the State of California on June 15, 1999. In connection with this acquisition, Aaron Tsai, our former sole officer and director, was replaced by Chineseinvestors.com, Inc.’s officers and directors. The stockholders of Chineseinvestors.com, Inc. were issued 8,200,000 shares of our common stock, or approximately 96% of our total outstanding common shares after giving effect to the acquisition. Chineseinvestors.com, Inc. became a wholly owned subsidiary and we changed our name to Chineseinvestors.com, Inc.Immediately prior to the acquisition of Chineseinvestors.com, Inc., MAS Capital Inc. returned 8,200,000 shares of common stock for cancellation without any consideration. The purpose of this reorganization of Chineseinvestors.com, Inc. was to increase the number of stockholders in anticipation for the development of a secondary trading market for the shares of our common stock which has been substantially delayed due to various market as well as internal conditions. Chineseinvestors.com, Inc. was established as an ‘in language’ (Chinese) financial information web portal, offering various levels of information relative to the US Equity and Financial Markets as well as certain other specific financial markets (including China A Shares, FOREX, etc.). Over the years, various informational components have been added and the general content improved as the company continues to derive the majority of its income from various subscription services it offers to its customers. Chineseinvestors.COM, Inc. has been in continuous operation since July of 1999 using the web domains (uniform resource locators) of www.chineseinvestors.com and www.chinesefn.com. 3 We established a Representative Office status business presence in Shanghai, China in late 2000 from which we could fulfill most of our support types of service and have a leased office presence in Shanghai as well as Arcadia, California. The Representative Office in China is registered to the Company. The mission of a Representative Office is to act as a liaison between the home office and trade organizations or related industries in China.Representative offices often engage in market research, establish contacts with prospective customers and partners, and provide support services for the home office’s operations.It is important to remember that the representative office is not a separate legal entity. Rather, it is an extension of the Company. More specifically, over the past five (5) years we have focused on the continued development of financial market segment information services (in Chinese character sets) offered in a subscription services format as a primary source of income. We have found that providing real time information in Chinese character sets is an underserved marketplace and that we have become an internet site for those seeking information in this particular market segment. In FY 2008 we entered into to an agreement to engage in a reverse merger with a public reporting shell company but abandoned the process in favor of raising additional capital and working to become a public reporting company by registering under the Exchange Act of 1934 by filing a Form 10. We raised a total of $1.445M (USD) in FY 2009 and 2010 selling our common stock at an offering price of $.10 per share related to $1M of sales and at $0.1667 per share related to $445,000 of sales (under Regulation D guidelines) for the purpose of paying for expansion of its brand name awareness, bearing various related legal and accounting costs, the repurchase and subsequent retirement of a significant number of shares of stock from an existing shareholder, general operating expense related to our infrastructure, management salaries, and other general monthly expenses. In early 2010, the Company began to prepare the necessary documents and information needed for a Form 10 submission. In particular, we have retained the firm of B F Borgers CPA PC to prepare audited financial statements. In August of 2010, the Company employed 37 persons in our Shanghai Office including our CEO and Office Manager in a variety of operational capacities. Of these persons, 34 are full time and 3 are part time. In the month of August of 2010, our website statistics show 29,977,181 successful hits; 6,875,254 page views, 4,744,807 document views, an average visitor session of just over 26 minutes; and 502,263 unique visitors. b) Shareholder, Company, and Material Event(s) Recap. In early 1999 Chineseinvestors.com was established with an investment of approximately $880,000 raised from various sources associated with a company doing business as World Financial, Inc., a California corporation. Shortly after coming into existence as a California corporation (focusing on providing content services associated with US based equities markets information in Chinese), we decided to take advantage of the Internet’s substantial growth by agreeing to be acquired by an Indiana corporate shell as a part of a plan to become a public company and raise additional funds in late summer of 2000. Unfortunately, our reliance on the Internet’s continued growth in popularity from an investment perspective did not survive the “dot com” decline as experienced in late 2000 and early 2001. We tried several other methods of generating revenue and decided to remain a Content Services Provider. By mid 2001, the funds were almost exhausted and in late 2001 and early 2002 we found ourselves teetering on the brink of financial dissolution (insolvency) due to the dramatic adjustments to the dot com industry as a whole. With revenues falling off by over 65% from the previous annual period which was projected to worsen, the Company having incurred over $200,000 in unpaid bills and a negative monthly cash flow position, payroll as well as other taxes remaining unpaid; the anticipated public stock offering was put on indefinite hold due to a total lack of support for this or any public offering. In March of 2002, a new investor, Hollingsworth LLC, purchased 51% of the Company for an investment of $500,000 (8,808,917 shares of stock) and provided a line-of-credit to the Company of approximately $175,000. With the proceeds of the new investment in combination with the line of credit, the Company paid off its existing debts and substantially revamped its content services offering in an effort to re-establish itself as a viable entity in the Content Services venue. 4 In September 2002, the Company was faced with a continuing deficit and elected to close its initial Los Angeles office location by year-end and established a replacement operation in Shanghai, China under a Representative Office License. In June 2003 the Company had its first profitable month since inception in late 1999. In the Summer of 2004, with the stock grant (based upon a two year issuance) to Warren Wang, our CEO, and conversion of debt at our year end (May, 2004), the Company posted losses but was cash flow positive and had amassed a modest cash reserve of just over $100,000. Additionally, during this time period the Company opened a second support services (Representative Office Status in China) office location in Beijing with the concept that additional offices (scalable) could result in revenue and profit growth. We invested about $45,000 of our reserve in opening this office (with negative cash flow) while the office grew and remained in a loss position. We posted losses in August, September, October, and November of 2004 related to this operation but experienced positive cash flow in December, 2004. In December, 2004 the Company experienced revenue growth and re-established marginal profitability due to new sales of subscription services and through providing support to several foreign currency exchange (“FOREX”) based introductory brokers. In May 2005, the Company continued to work to support itself, taking on no additional debt other than that already held by Hollingsworth LLC, valued at $285,219 ($226,043 principal and $59,176 interest). In October 2005, the majority stockholder (Hollingsworth LLC) sold all of its interests (including debt and interest accrued) in the Company to Leon J. Sabean. Mr. Sabean is associated with World Financial and Superior Trading and was at that time involved with the Company from its inception through March 2007, from both an investment and consulting support perspective. Mr. Sabean purchased 17,935,281 shares and the existing debt instrument, valued at $285,219 from Hollingsworth LLC for $400,000. The debt portion of the purchase was forgiven subsequent to the purchase. In May 2006, the Company continued to develop new relationships with various investment banks but noticed a substantial negative undercurrent in China (substantial business presence) regarding FOREX accounts and trading activity. Due to lackluster performance and other external factors, the Beijing offices were closed. The Peoples Republic of China has allowed certain trading activities as associated with the Foreign Currency Exchange (FOREX) Marketplace but has restricted its citizenry from participating directly in ‘leveraged’ FOREX trading.Over the past several years there have been specific enforcement efforts to shut down such businesses that allowed leveraged trading, forcing this ‘grey’ area marketplace within China to decline significantly; but in the interim (2006 and 2007) there were numerous complaints that businesses engaged in leveraged foreign currency speculation were unscrupulous businesses (of which we are not a part) that took advantage of Chinese citizens in a manner not allowed by Chinese law. In February, 2007 the Company focused on the development of new revenue sources associated with advertising and various website based products and had grown its income base substantially over the past several months while only slightly increasing expenses. Additionally, cash on hand had increased significantly through January 2007 to a balance of just over $142,500. The sources of new revenue as noted were associated with sale of web site advertising including but not limited to banner ads, key word ads, and carousel ads on our home page and other high traffic pages. In March 2007, the Company accepted Mr. Sabean’s resignation from the Board of Directors and at that time also began to explore options to bring the Company’s shares to a publicly traded platform. According to Mr. Sabean, he had initiated a relationship with T-Beck Capital and as that relationship had progressed he expressed concerns that there could be a possible conflict of interest in his continuing to serve on the Company’s Board of Directors.Mr. Sabean did not elaborate beyond this.His resignation is noted in the Board Meeting Minutes of March 31, 2007. In October 2007, the Company entered into an agreement with Thomas Capital Funding (“TFC”) and agreed to add John S. Priester to the Board of Directors. The Company also agreed to pursue getting its Audited Financial Statements updated as well as support efforts as proposed by “TCF” to seek an active (trading status) bulletin board company with which it could reverse merge. The Board also authorized a Private Placement to raise the funds required for this effort in the amount of $500,000. The Private Placement raised $495,000 (over a period ending in April of 2008 and covering FY 2008 and FY 2009) and required the subsequent issuance of 2,920,000 shares. The funds raised as a result of this effort of TCF, Steven Priester and Leon J. Sabean were deposited into an account wholly controlled by Steven Priester. 5 In September 2008, the Board required Mr. Priester’s resignation amid admissions that the firm he was associated with TCF did in fact misappropriate as well as mishandle funds designated for use in conjunction with the contemplated reverse merger and that the target company proposed for the reverse merger was not an active bulletin board company. With Mr. Priester’s resignation, tendered on October 5, 2008, the Board of Directors determined it would seek a new member having more experience with companies transitioning from a private to public presence.The Board approached Mr. John G. Myers, then an independent consultant to the Company about replacing Mr. Priester as a member of the Board of Directors.Mr. Myers accepted the position as a member of our Board of Directors on or about October 17, 2008. In October 2008, Mr. Priester resigned from the Board and John G. Myers was added as a third Board Member and began to reconstitute its growth plan and strategies for creating a new Private Placement Memorandum with the specific goal of raising funds for the continued support growth of its services menu and preparation for the filing of a Form 10 document at some future point in time. In March 2009, John G. Myers resigned from the board due to a decision to join a securities firm regulated by FINRA, which applies restrictions on being another firm’s board member. In November 2009, the Company completed a capital raise that started in December, 2008. In addition, the Company initiated work updating the Audited Financial Statements. In November of 2009, the Company purchased a note held by Hollingsworth LLC, a past majority shareholder having a balance due of $300,000 (unsecured) for $112,500. The note was related to a purchase of Hollingsworth LLC’s interests in the Company by Leon J. Sabean, a shareholder in October of 2005 (as noted in a previously). In January 2010, the Company repurchased 13,451,461 shares from Leon J. Sabean in consideration of a payment to Sabean of $150,000, forgiveness of the note receivable owed by Leon J. Sabean (via the Hollingsworth LLC interests as purchased in October of 2005), and through the issuance of 2,500,000 share purchase options. The Company then retired these shares to Treasury reducing the total number of shares outstanding accordingly. In April of 2010 and with Mr. Myers earlier resignation in March of 2009, the Board of Directors had been seeking a new independent member for the Board of Directors, as it anticipated filing a Form 10 registration statement in an effort to become a public reporting company later in the year.On April 30, 2010, James S. Toreson was appointed to the Board of Directors.The Board of Directors felt that Mr. Toreson’s general corporate experience and past service as the Company’s Interim CEO (March 2002 through March 2003) qualified him as an independent director for the Company.Mr. Toreson was originally nominated by Hollingsworth LLC as a condition of their participation and purchase of stock as noted but Mr. Toreson is not affiliated with the Hollingsworth or its principals. On June 26, 2010, the Company held annual meetings of its shareholders for prior years as needed as well as for FY 2010 in Arcadia, California. Mr. Wang, Mr. Roper, and Mr. Toreson were elected to full terms as directors at the meeting for the current fiscal year ending May 31, 2011. In December 2010, the Company plans to initiate a private placement of its common stock under Regulation D with a maximum raise of $1,000,000 in equity focused on continuing our growth. The Company is currently addressing its liquidity issues by conducting a private placement of common stock. Since inception, the Company has at times relied primarily upon proceeds from private placements of its equity securities to fund its operations. We anticipate continuing to rely on sales of our securities as well as increasing our subscriptions services revenues in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will be able to complete any additional sales of our equity securities or that we will be able arrange for other financing to fund our planned business activities. 6 c) General Company Information. Market and Market Prospects The Company’s primary market focus is on the segment of the Chinese population (both US and abroad) that does not have adequate English language reading and or speaking skills but who wish to participate in the various financial markets that typically do not offer real time ‘in-language’ information from an investment and or general information perspective. With the emergence of a Chinese middle class as well as those who have had wealth transferred to them, there appears to be a continuing expansion of interest by the Chinese citizenry in the general financial and securities marketplace as a whole. The Company ChineseInvestors.com, Inc. endeavors to be an innovative company, specializing in providing real-time market commentary and analysis in the Chinese language. Our services are mainly offered to Chinese speaking individuals living in North America and/or Chinese nationals in mainland China, Taiwan, and Hong Kong areas. We offer several types of subscription-based services and serve several types of investors and traders. Market coverage includes the general range of US financial markets, Chinese ‘A’ shares, and the FOREX market. While the Company feels it has a substantial web presence; due to the lack of specific public intelligence to the contrary and based upon our web site access metrics the Company must acknowledge that while it has this substantial public audience, it is difficult to ascertain exactly where any specific leadership position lies and therefore can make no definitive statement as to an overall position within the specific marketplace it now resides in. With our screen layout and menu options, we display our research tools in a manner designed for ease of use. The content and technology comprising our integrated information platform is also designed to be adaptable so that as we develop new research tools and adopt new content and features, these new research tools, content and features can be easily integrated with our existing platform. Our service offerings permit users to subscribe to several of our service packages and we have over 1,000 active paying subscribers. Our registered users are Internet users who maintain a registered account with either www.chinesefn.com or www.chineseinvestors.com. Our website presents analysis, commentary, and computer generated quantitative analysis to provide our subscribers and users with a broad view of the world financial markets. We do not attempt to convince our users to buy or sell any securities or to invest in any specific investments; we believe our subscribers and users view us as an unbiased provider of financial information. A substantial portion of our revenue is derived from the annual and monthly subscription fees charged for our service offerings. We receive subscription fees at the beginning of the subscribers’ subscription periods. Our Subscription Services A substantial portion of our revenue is derived from the annual and monthly subscription fees charged for our service offerings. We receive subscription fees at the beginning of the subscribers’ subscription periods and defer these fees over the period in which the revenue is earned. Membership Services include, but are not limited to, the following: 7 Our current Subscription Services include: VIP Golden Membership Subscription Services Our registered VIP Golden Members enjoy the following services; 1) timely and important information about US-listed companies; 2) real-time analysis and tracking of the US stock market quotations; 3) trend analysis of the overall market and individual sectors; and 4) access to a sample investment portfolio for educational simulation relative to individual stock research as well as real-time trading demonstrations of various trading techniques.This service also includes access to various other services including our Market Hotspot Report, Intraday Market Analysis (after close), Weekly Market Commentary, etc. Education Materials (Video Training), Stock Investment These training materials are offered in a CD/DVD format and are shipped to the purchaser immediately upon purchase and include 1) fundamentals critical to a consistent investment strategy, 2) what to look for in creating a fundamental analysis, 3) how to spot various trading opportunities, 4) how to find swing trading opportunities for individual stocks, 5) what is position trading and holding time analysis.In addition we also provide evaluations as well as analyze all the sample shareholdings and volatile stocks in our sample portfolio.In this way we strive to help you understand why you may be making certain moves so that you can learn various rationales and strategies, thus becoming a better investor. Option Investment & Trading Subscription Services This program includes 1) instructional analysis for Market Index Option Trading, 2) instructional Analysis for Stock Option Trading, 3) instruction and analysis for long term Stock Option Trading, 4) introductory articles for Options, 5) real-time market education and analysis, 6) pre-market analysis of three stock indexes daily chart analysis of DOW, NASDAQ, SPX, with our views and outlook for the three index options including a sample daily tracking of option portfolio, etc. US Market Megatrend Software This product integrates a US Stock Market real-time stock trading simulation that focuses on providing educational fundamentals utilizing historical samples and trends.Based on the Wall Street investment philosophy of “From the Overall Market to Sectors to Individual Stocks” our educational and research support team work to provide to provide a superior experience to our subscribers.This simulation software releases sample signals to buy and sell by tracking over 9,000 US stocks and certain indexes and repeatedly researching, calculating and analyzing them. With this simulation software investors will become more comfortable with anticipating market fluctuations and be able to make better more analytical based investment decisions based upon certain market signals.The system is able to promptly identify potentially profitable sectors and individual shares into which main market capitals flow into; therefore helping investors identify stock with grow potential based upon consecutive rise and the intermediate-priced and low-priced shares that would cover the scope of a stocks ability to rise.Its goal is to help investors gain the initiative to benefit from stock fluctuations. China Market Megatrend Software Similar to the US Markets based product, this product integrates a China A-Shares real-time stock trading simulation that focuses on providing educational fundamentals utilizing historical samples and trends. 8 FOREX (Foreign Currency Exchange) Subscription Services Offering services including 1) a daily FOREX Headline, 2) a daily Video FOREX Market Analysis, 3) educational alerts for our sample portfolio transactions, 4) a daily comment(s) review of key FOREX activity, etc. Dark Horse Subscription Services The Dark Horse column, created by Mr. Warren Wang focuses on the US-listed small-cap stocks (with trading caps below 100 million dollars); a place where investors from novices to professionals come to for ideas on which companies demonstrate certain characteristics indicating growth even in a challenged economy.The Dark Horse research staff spends time daily researching small-cap stocks to identify those issues with advancement potential based upon various commonly used measurement metrics every week from more than 9,000 US-listed stocks for the service's model portfolio. Research reports on Dark Horse Stocks include a detailed analysis for those stocks where/when the price reaches a potential entering point, key business backdrop, market potential of the subordinated sector, fund statement of top-10 shareholders, ratings by boutique firms as well as the earnings per share, P/E ratio and P/B ratio of any of those stocks would be included in the reports.A comparison with data of peer stocks would also be included with technical supports (usually buying points) and resistances (usually selling points) of the charts are also included in the reports.Tracking of Dark Horse Model Portfolio Stocks (All the news related to the model portfolio stocks will be provided in timely manner while the potential influences price fluctuation of the stock will also be analyzed.Analysis reports by Wall Street Investment Banks will be regularly reviewed while the most important ideas would be noted with priority.)Dark Horse Model Portfolio Performances (Profit and loss conditions of the portfolio are shown in a table, price movements of model portfolio updated daily, and the yield conditions of the model portfolio is therefore clearly displayed.) Chinese Momentum Stock Subscription Services Chinese Momentum Stocks refer to those companies listed on a US Exchange but founded in China. These stocks are studied separately because the Chinese companies have their unique features, thanks to the rapid economic development of China. Therefore the trading skills and occasions on them are just different to the others.This column focuses on the Chinese companies that go public in the USA through IPO, exclusive of reverse mergers and OTC up-lists (up-lists onto the OTC). •Information about Chinese Stocks and analysis of relevant ETF’s •Daily analysis on Chinese Momentum stocks •Trading Updates on Chinese Concept Stocks •Chinese Momentum Stock Pool •Chinese Momentum Stock Portfolio •Tracking and analysis on Chinese Momentum Stocks •Earnings Forecasts of Chinese Concept Stocks and related analysis •Key Introduction of Small-Cap Chinese Concept Stocks •Real-time VIP analysis for Chinese Concept Stocks Key Introduction of Small-Cap Chinese Concept Stocks Detailed analysis reports will be provided for those stocks of which the price reaches a proper entering point. Key business backdrop, market potential of the subordinated sector, market potential of the sector, fund statement of top-10 shareholders, ratings by boutique firms as well as the earnings per share, P/E ratio and P/B ratio of any of those stocks would be included in the reports, while the comparison with data of peer stocks would also be analyzed. By the same time, technical supports (usually buying points) and resistances (usually selling points) of the charts are also included in the reports. 9 Analysis on News and earnings Internet Concept Stocks Subscription Services This service provides tracking and comments relative to boutique firms and conference calls related to stocks on hold or on track.It also provides tracking and analysis relative to Internet concept stock indices (such as HHH), conducted in a timely manner so that the overall trends of the Internet Concept Stock sector become more defined.Sample videos are provided for Members every month. The Five Most-Bullish Stocks Subscription Services The Five Most-Bullish Stocks selects 5 large-cap stocks every year from more than 9000 companies trading in the U.S. Those stocks cover hottest sectors such as gold, energy, finance, restaurants and technology.Information for these stocks include: •Tracking and analysis •Analysis in depth •Trading Portfolio •Trading Reminds •Institutional Holdings •Interior exchanges General Advertising Services The Company provides website based advertising services in the form of various types of advertising as may be observed throughout the website. Free Analysis and Research Tools We also provide a free stocks and research tool to its customers including the following services: 1. Price charts of relevant stocks as well as the price and volume changes of the day. After the ticker of a specific stock is searched on the chinesefn.com website, the price chart of a certain period (today, 5d, 1m, etc) will be displayed with clear information of price movement, volume change as well as the highest and lowest points of 52 weeks. Dividend payment information will also be provided along. 2. News updates for relevant stocks. News updates including the latest boutique firm ratings, company earnings, conference calls, merger and acquisition activity, as well as other information that may influence the price movements of relevant stocks are also provided for free. Planned Additional Education Services We plan to continue to expand our presence in China through the establishment of a WOFE (Wholly Owned Foreign Enterprise) as well as deployment of additional related services that will likely be provided by third party vendor(s).The Company has not as yet identified such potential relationships but is working on updating its formal business strategy and plans to identify such potential third party or other partners prior to publishing its curricula. We plan to substantially increase our presence in China, expanding our educational training and seminar products substantially. 10 We believe that we have the requisite blend of experience and technical skills related to financial market awareness and content publication to develop a series of course(s) devoted to investor education.Based on the demands of individuals both in China and outside China as well as on the structure and features of the financial markets we anticipate we will be able to substantially increase our presence and revenues once we are able to offer services within the China (Peoples Republic of China). These courses will range in content providing basic knowledge and practical trading skills.They will be coupled with training in the use of digitalized, randomized and quantized analyses for stock trading analysis and trading; helping the participants to be more skillful in practical trading as they progress through the course work. Course's will also provide a number of actual cases and samples focusing on formal trading practice(s) as well as the practical trading practices of experts that can be shared.The course will also provide valuable real world experience from which to develop the participants’ own style of trading. We are also planning to set up new education service locations within China in Shanghai, Wenzhou, Hangzhou, Nanjing, Ningbo, Beijing and Shenyang, so as to promote the business of investment education. News Our news feature allows users to search and view breaking economic and financial news and information from around the world. Through our website content, our subscribers can access timely and customized financial information and reports, categorized and integrated into topics and sub-topics that they select, based on their investment and analysis needs. Our Websites Our website content and our research tools are the key components of our information platform. Our websites have two primary functions: • To attract visitors and market our subscription based service offerings; and • To store content and serve as an integral part of our information platform. In order to attract visitors to our websites, we offer a significant portion of our website content free of charge. This free content includes stock quotes, trading volumes and pricing indicators for listed companies in the United States. Our websites also have an important marketing function for our subscription based service offerings. We provide examples to our visitors on our websites of the enhanced content and features they can access by becoming a subscriber to one of our service offerings. Our premium content and features are accessible through our web-based research tools. Subscribers to our web-based research tools are required to register and maintain personal accounts with our websites. 11 We believe our websites are designed for ease of use and accommodate low bandwidth access to the Internet. In addition, we have also historically derived some revenue from online advertising. We plan to attract more advertising revenue as our subscriber base increases. We currently offer different service packages incorporating some or all of our research tools to our users. Our service packages provide research tools focused around three main areas: securities market data, technical analysis, and fundamental analysis. We view the migration of existing subscribers and the attraction of new subscribers to our service offerings with more comprehensive research tools as one of our most important growth strategies. We may, from time to time, offer discounts or promotions, depending on our perceived need in accordance with our pricing policy. Any of such discounts or promotions could apply to new or repeat subscribers as we may determine. We have taken steps to protect our proprietary information when it has been disseminated without authorization we are in the process of securing service and trade mark protection for our Chineseinvestors.com and Chinesefn.com names. Customer Support Our customer support center provides our subscribers real-time and personal support. Our customer support personnel, in addition to their sales and marketing functions, help our existing and prospective subscribers to resolve any technical problems they may have. We have an in-house training program for our customer support personnel, which include training courses on world financial markets, our service features and functionalities, technical problem solving skills in respect of our research tools and general customer service guidelines. The Company maintains a Customer Service Center that is open twenty four hours a day, seven days a week (24/7) in Shanghai China.The center is staffed with individuals having both Chinese and English Language skills who are available by both telephone (1-800-808-8760) as well as email (info@chinesefn.com).Once a inquiry call or email is initiated, follow up provided by an individual best suited to answering the specific question is undertaken often times resulting in a new email address point of contact as it relates to the specific Customer Service Representative responding to the inquiry.The Company also provides various levels of translation support for its advertisers as may be contracted for. Typical Customer Service or Technical Support Calls include: · What's the website address of chineseinvestors.com; · How do I access the website or how do I register online; · What products are free and which ones are offered at a cost; · What is the cost of a particular product; · Where to login our membership section; · Company intro and what content they can get access on our website; · When and where they can find the updated news; · Where are the archives; etc. · Customer can't login the website; (technical support) · The computer can't refresh the webpage; (technical support) · The computer can't submit user's message; (technical support) · The computer can't show the web content in traditional Chinese (technical support) Sales and Marketing We market our service offerings through our websites, as well as through customer support personnel at our telemarketing and customer service center in Shanghai, China. Our websites provide detailed descriptions of our service offerings while our customer support personnel are available to explain to callers the various features of our offerings and to resolve our subscribers’ technical problems. We charge our subscribers a subscription fee for the use of our service packages over an agreed upon service period, typically three months to one year. Our subscribers either pay us by cash, by online bank transfer, or by direct wiring of cash. Upon receipt of payment, we promptly activate our subscribers’ accounts with us. 12 The Company currently utilizes several advertising relationships in a continuing effort to build its brand awareness including SVC Media Services, AM1300 Radio, Phoenix Satellite Television, SINA, etc.The Company plans to continue to use these resources as well as add new media providers based upon need, performance, and cost.The Company plans to continue with other advertising efforts in the form of seminars, referrals, and the planned offering of educational services. While the Company does not currently have a formal budget for advertising; it plans to develop a more substantial plan and outlook in the near future as a part of its business planning and strategy development efforts and as it achieves revenues and or funding that will allow it to continue to expand its business. The market potentials for our Portal, IR and PR marketing and Conference and Online Platform businesses are extremely competitive and rapidly changing.We note that at this time we have not as yet developed offerings for these online services and may fail to do so in a manner that might affect our businesses ability to remain competitive.We do offer various educational conferences (both free and fee based) in both China and the US on a regular basis as well as the services and information available to our subscribers and visitors on our website. Database Technology We have developed database technology to address the specific requirements of our information services. Our database design and search techniques allow for efficient data retrieval within the unique operating parameters of the Internet. Item 1A. Risk Factors. Set forth, under the caption “Risk Factors,” where appropriate, the risk factors described in Item 503(c) of Regulation S-K (§229.503(c) of this chapter) applicable to the registrant. Provide any discussion of risk factors in plain English in accordance with Rule 421(d) of the Securities Act of 1933 (§230.421(d) of this chapter). Smaller reporting companies are not required to provide the information required by this item. Risk Factors The following discussion in this Registration Statement (Form 10) contains forward-looking statements regarding our business, prospects and results of operations that involve risks and uncertainties. Our actual results may differ materially from the results that may be anticipated by such forward-looking statements and discussed elsewhere in this Report. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below, as well as those discussed within this document, noting readers should carefully consider the information presented in this Registration Statement as filed with the Securities and Exchange Commission that attempts to advise interested parties of the risks and factors that may affect our business, prospects and results of operations. RISKS RELATING TO OUR BUSINESS AND OUR INDUSTRY: CHANGES IN INDUSTRY TRENDS COULD ADVERSELY AFFECT OUR BUSINESS To date, most of our business has been in North America, but we believe that the level of public interest in investing in China’s securities market could significantly influence the demand for market intelligence on China’s securities markets and our products. Such demand could be affected by the level of trading activity in China’s securities markets. During the past several years, China’s securities markets have experienced significant volatility. The benchmark Shanghai Stock Exchange A-Share Index declined 44.80%, from January, 2001 to December, 2005 and surged 124.33% between the start of 2006 and the market peak in October, 2007, despite the severe corrections on February 27, 2007 and May 30, 2007, when China’s stock market declined approximately 9% and 7% on those single respective trading days. Then the Shanghai Stock Exchange A-Share Index declined 43% from late October, 2007 till the end of March, 2008. More recently, the Chinese stock market surged between 1820 points in December 2008 to 3300 in December, 2009. Therefore, any factors that lead to prolonged weakness or intensified volatility in China’s securities markets in the future may diminish investors’ interest in China’s securities markets, and our business could be adversely affected accordingly. 13 China’s securities market is further limited by a lack of hedging instruments that would assist investors in hedging against market volatility. For example, investors are not permitted to sell short in China’s securities markets. Because our business is dependent on investors’ interest in China’s securities markets, our business could be materially and adversely affected if market volatility and the lack of hedging instruments continue to affect China’s securities markets and dampen investors’ interest in China’s securities markets. In response to the increased inflation rate during 2004, the Chinese government announced measures to restrict lending and investment in China in order to reduce inflationary pressure on China’s economy. In 2006 and 2007, the People’s Bank of China announced a series of basic interest rate increases and other measures to reduce inflationary pressure. If China experiences increased inflation in the future, the Chinese government may introduce further measures intended to reduce the inflation rate in China. Any such measures adopted by the Chinese central bank may have an adverse effect on China’s securities markets, which could adversely impact our business. The Company recognizes that there are numerous competing businesses in today’s marketplace that may provide similar services but very few that provide such services in the Chinese language with the content we provide.Due to the lack of available public information related to other smaller reporting companies, it is impossible to provide specific guidance on our competitive position in the industry or as measured against any competitor. The Company has applied for and the United States Patent and Trademark Office has granted trademarks relative to the chineseinvestors.com and chinesefn.com logos, both of which have been in continuous use since 2000 and 2002, respectively.It currently has no other patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts in place at this time and cannot predict if and when any such devices or agreements may be deployed in the future or if so, what impact they may have relative to the Company’s ability to remain in business. DEVELOPING MARKET AND UNCERTAIN ACCEPTANCE OF OUR PORTAL The market for Chinese language based portals has only recently begun to develop and is rapidly evolving. As is typical for a new and rapidly evolving industry, demand and market acceptance for recently introduced portals are subject to a high level of uncertainty and risk. Moreover, since the market for Chinese language specific portals is new and evolving, it is difficult to predict the size of this market and the future growth rate, if any. The success of any of our portal will be substantially dependent upon widespread acceptance by a broad base of consumers. However, we cannot assure that such acceptance of any of our online properties by consumers will ever materialize. If the markets for any of our online properties fail to develop, develop more slowly than expected, or become saturated with competitors, or if any of our portals do not achieve market acceptance, our business, results of operations and financial condition could be materially and adversely affected. WE HAVE A LIMITED OPERATING HISTORY We have a limited operating history upon which to evaluate our business and prospects. We have been in business since 1999. We are current with regard to all required tax return filings. An investor in our common stock must consider the risks; expenses and difficulties frequently encountered by next step growth stage companies in new and rapidly evolving markets, including Chinese language based financial communications companies. Even if we do achieve profitability, we may be unable to sustain or increase profitability on a quarterly or annual basis in the future. If we receive additional funding, we expect our operating expenses to be higher than the historical level depending on the amount of the additional funding. We anticipate that we will require additional financing to continue operations and pursue our plans for further expansion. Such financing may take the form of the issuance of common stock or preferred stock or debt securities, or may involve bank or other lender financing. We cannot assure you that we will be able to obtain such additional financing on a timely basis, on favorable terms, or at all. Failure to obtain additional financing raises substantial doubt about the Company’s ability to continue as a going concern. WE DEPEND ON OUR EDITORS Our future success depends substantially upon the continued efforts of our editors to produce original, timely, comprehensive and trustworthy content. If we lose the services of our editors, our business results of operations and financial condition could be adversely affected. We rely upon our ability to generate new services to attract new subscribers and advertisers. COMPETITION COULD ADVERSELY AFFECT OUR BUSINESS An increasing number of financial news and information sources compete for consumers’ and advertisers’ attention and spending. We expect this competition to continue to increase. We will compete for advertisers, users, staff and outside contributors with many types of companies, including: 1. Online services or websites focused on business, finance and investing; 2. Publishers and distributors of traditional media, including print, radio and television; 3. Providers of terminal-based financial news and data; 4. Web “portal” companies; and 5. Chinese language based portals that provide various similar types of information on the stock and FOREX markets. 14 Our ability to compete will depend on many factors including but not limited to the originality, timeliness, comprehensiveness, and trustworthiness of our content, the “ease of use” of services developed by us or our competitors, the effectiveness of our sales and marketing efforts, and the ability of our “main personalities” to communicate with investors in an effective manner. Many of our existing competitors, as well as a number of potential new competitors, have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources. This may allow them to devote greater resources than we can to the development and promotion of their services. These competitors may also engage in more extensive research and development, undertake more far-reaching marketing campaigns and make more attractive offers to existing and potential employees, outside contributors, content partners, and advertisers. Our competitors may develop content that is equal or superior to ours or that achieves greater market acceptance than ours. It is also possible that new competitors may emerge and rapidly acquire significant market share. We may not be able to compete successfully for readers, staff, and outside contributors which could have a material adverse effect on our business, results of operations and financial condition. Increased competition could result in reduced margins or loss of market share, any of which could materially and adversely affect our business, results of operations and financial condition. The markets for our Portal, IR and PR marketing and Conference and Online Platform businesses are extremely competitive and rapidly changing. The number of competitors competing for our potential clients and users’ attention and spending has increased significantly since we commenced operations and we expect that competition will continue to intensify. As we continue to broaden our range of product offerings, we expect increasing competition from established players as well as lesser known players in the coming years. Many of these competitors have longer operating histories, better brand recognition, larger customer bases and databases, and significantly greater financial, technical, and marketing resources. In addition, certain companies, especially early-stage venture-backed start-ups may be willing to compete for market share at the expense of generating revenues. Any of our present or future competitors may provide products and services that provide significant better performance, price, creativity, or other advantages over those offered by us. Our competitors may be able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to qualified personnel, distribution partners, advertisers and content providers. Our ability to compete successfully depends on many factors, including the quality of our content, the breadth, depth and ease of use of services, sales and marketing efforts, and performance of technology, etc. We currently compete, directly and indirectly, for paying subscribers and viewers with companies in the business of providing financial data and information services, including publishers and distributors of traditional media, Internet portals providing information on business, finance and investing, dedicated financial information websites, personal stock research software vendors, and stock brokerage companies, especially stock brokerage companies with online trading capabilities. We also compete, directly and indirectly, for clients and users with companies specialized in providing IR/PR services and for conference participants and attendees with companies specialized in hosting and organizing conferences. The Company recognizes that there are numerous competing businesses in today’s marketplace that may provide similar services but very few that provide such services in the Chinese language with the content we provide.Due to the lack of available public information related to other smaller reporting companies, it is impossible to provide specific guidance on our competitive position in the industry or as measured against any competitor. The Company has applied for and the United States Patent and Trademark Office has granted trademarks relative to the chineseinvestors.com and chinesefn.com logos, both of which have been in continuous use since 2000 and 2002, respectively.It currently has no other patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts in place at this time and cannot predict if and when any such devices or agreements may be deployed in the future or if so, what impact they may have relative to the Company’s ability to remain in business. WE DEPEND ON MAINTAINING AND INCREASING OUR USER BASE Our future success is dependent on increasing the number of Internet users who are willing to subscribe to online financial news and information publications. The number of Internet users willing to pay for online financial news and information may not continue to increase. The current worldwide market conditions have negatively impacted our ability to grow our subscriber base. If the market for subscription-based online investment and financial information develops more slowly than we expect, our business, results of operations and financial condition could be materially and adversely affected. We currently offer a portion of our content without charge. In the future, we plan to increase the free portion of our content to increase traffic. However, this change may reduce the number of our new or renewing subscribers, which could have a material and adverse effect on our business, results of operations, and financial condition. 15 A STRATEGY OPTION RELATED TO OUR EXPANSION OPTIONS VIA ACQUISITIONS COULD BE COSTLY AND MAY NOT BE EFFECTIVE, CREATING LOSSES AS THEY RELATE TO OUR INVESTMENTS AND LIMIT OUR ABILITIES TO ATTRACT FAVORABLE FINANCING TERMS. We intend to acquire companies and assets that we believe will enhance our revenue growth, operations, and profitability. Our acquisitions may result in the use of significant amounts of cash and dilutive issuances of our common shares, each of which could materially and adversely affect our businesses. These acquisitions involve significant risks, including: £ difficulties of integrating, assimilating and managing the operations, technologies, intellectual property, products and personnel of the acquired business; £ The diversion of management attention from other business concerns; £ The reduced availability of favorable financing for future acquisitions; £ The additional expense associated with acquired contingent liabilities; £ Our inability to manage adequately the currency, interest rate, and equity price fluctuations relating to our acquisitions and investments; £ The loss of key employees in acquired businesses; £ The risk of being sued by terminated employees and contractors; and £ Our lack of familiarity with local market and other conditions and business practices. If we acquire another business, we would need to integrate, manage, and protect our interests in our acquired businesses successfully, and failure to do so could have a material adverse effect on our businesses, results of operations, and financial condition. If economic and other conditions change with negative significance, or if market or other values continue to fluctuate, we may need to provide for further decreases in value or increased unrealized losses. Our results of operations, financial condition, prospects and share price could be adversely and materially affected, particularly if we are unable to hedge or adequately hedge (anticipate) our exposure to reduced valuations. In addition, there is no guarantee that acquisitions would actually enhance our revenues, operations and profitability. If those benefits do not materialize as expected, our financial condition may worsen and we may have lower cash balance, lower profitability, higher debt level, and lower credit rating. These will likely affect our ability to receive favorable terms on equity or debt financing. As a result, we may need to accept a less than favorable financing, such as issuing common shares at below book value or market value or issuing debt at a higher interest rate, should we require additional capital for our operations. THE COMPANY HAD ENTERED INTO AN EFFORT TO REVERSE MERGE INTO A SHELL COMPANY THAT FAILED The Company undertook an effort with Thomas Capital Funding in October of 2007 to acquire and then reverse merge into a publicly traded shell. That effort has been abandoned due to a failure by Thomas Capital Funding to perform in accordance with their agreement. While the shares for raising these funds have been issued to the corresponding investors, we are unsure as to how this failed event will ultimately affect the Company, if at all. 16 MANAGEMENT OF GROWTH Our success in the future is dependent upon our ability to grow rapidly and effectively manage growth. Such growth, if any, will require increased managerial, technical, direct sales, and other personnel, expanded information systems and additional financial and administrative control procedures. Expansion of our indirect and direct sales channels will require significant financial and managerial commitments by us. We cannot assure you that we will be able to effectively manage such growth. Our failure to do so could have a material and adverse effect on our business, operating results, and financial condition. DELAY OR FAILURE TO FULLY DEVELOP OUR PORTAL(S) The development of a profitable Chinese language specific Internet portal network will take more time and investment; something we have not been able to focus on due to the marginal nature of our cash flow. In light of the foregoing, it is unlikely that there will be any immediate or short-term profits, or any profits at all, resulting from the establishment, management and development of our portal. We cannot assure you that we will be successful in developing our portal, or that such portal development will meet our objectives. Accordingly, this could correspondingly delay or reduce the possibility of any potential receipt of income and cash flow from such investments and may be detrimental to our operations. We have not been able to fully create as well as identify the opportunities associated with portal development in the past due to a lack of financing or investment dollars. DEPENDENCE ON KEY PERSONNEL Competition for qualified technical, sales, management, and other qualified personnel is intense, and we cannot assure you that we will be able to attract or retain highly qualified employees in the future. Our future success also depends on the continued service of our key technical, sales, and senior management personnel. Our failure to retain the service of our key personnel could have a material and adverse effect on our business, operating results, and financial conditions. We do not currently maintain any “key person” insurance and the loss of the services of one or more of these key employees could have a material and adverse effect on our business, operating results, and financial condition. We further expect to focus on substantially improving our employment agreements with our key team members as well as developing a substantially more reliable structure to our management team, most importantly focusing on the creation of a formal employment agreement for our Company’s officers. UNEXPECTED INCREASES IN TRAFFIC MAY STRAIN OUR SYSTEMS In the past, we have experienced significant spikes in traffic to our website(s) when there have been important financial news or other events. In addition, the number of our Internet users has continued to increase over time and we are seeking to increase our Internet user base further. Accordingly, our portal must be able to accommodate a high volume of traffic, often at unexpected times. Our website(s) have in the past and may, in the future, experience slower response time than usual or other problems for a variety of reasons. These occurrences could cause our Internet users to perceive our portal as not functioning properly and, therefore, cause them to use other methods to obtain their financial news and information. In such a case, our business, results of operations and financial condition could be materially and adversely affected. RISK OF SYSTEM FAILURE Our ability to provide timely information and continuous news updates depends on the efficient and uninterrupted operation of our computer and communications hardware and software systems. These systems and operations are vulnerable to damage or interruption from human errors, natural disasters, raiding of our client base by rogue elements we are not able to control (hackers, etc.), telecommunication failures, break-ins, sabotage, computer viruses, intentional acts of vandalism, and similar events. Any system failure, including network, software or hardware failure, that causes an interruption in our service or a decrease in responsiveness of our portal could result in reduced traffic, reduced revenue, and harm to our reputation, our brand, and our relations with our advertisers. Our business, results of operations, and financial condition could be materially and adversely affected by any event, damage, or failure that interrupts or delays our operations. POSSIBLE HARM TO OUR REPUTATION It is very important that we maintain our reputation as a trustworthy financial news organization. The occurrence of certain events, including our misreporting a news story or the non-disclosure of stock ownership by one or more of our writers in breach of our compliance policy, could harm our reputation for trustworthiness. These events could result in a significant reduction in the number of our readers and subscribers which could materially and adversely affect our business results related to our general operations and financial condition. 17 FAILURE TO CONTINUE TO GROW OUR BRAND AWARENESS Our future success will depend, in part, on our ability to increase our brand awareness. In order to build brand awareness and increase traffic to our portal, we must succeed in our marketing efforts and provide high-quality services. Our ability to increase advertising and subscription revenues from our portal will depend in part on the success of our marketing campaign and our ability to increase the number of visitors and subscribers to our portal. We plan to advertise our services in various media including radio, newspapers, and on the Internet. If our marketing efforts are unsuccessful or if we cannot increase our brand awareness and traffic to our portal, our business, operating results and financial condition could be materially and adversely affected. POTENTIAL LIABILITY FROM INFORMATION DISPLAYED ON OUR PORTAL We may be subject to claims for defamation, libel, copyright, or trademark infringement relating to the information we publish on our portal. These types of claims have been brought, sometimes successfully, against online services as well as other print publications in the past. We could also be subject to claims based upon the content that is accessible from our portal through links to other websites. We operate under the safe harbor of media laws and are not investment advisors or broker dealers. Claims of this type could materially and adversely affect our business, results of operations, and financial condition. DIFFICULTIES IN DEVELOPING NEW AND ENHANCED SERVICES AND FEATURES We intend to introduce additional and enhanced services in order to retain our current users and attract new users. If we introduce a service that is not favorably received, our current users may choose a competitive service over ours or fail to renew their subscriptions. We may also experience difficulties that could delay or prevent us from introducing new services. These difficulties may include the loss of, or inability to obtain or maintain third-party technology license agreements. Furthermore, we may discover errors after new services are introduced. We may need to modify significantly the design or implementation of such services on our portal to correct these errors. As a result, our business, results of operations, and financial condition could be materially and adversely affected if we experience difficulties in introducing new services or if these new services are not accepted by our users. WE RELY ON OUR INTELLECTUAL AS WELL AS BRAND BASED PROPERTY To protect our rights to our intellectual as well as brand based property, we rely on a combination of copyright law, trade secret protection, confidentiality agreements, and other contractual arrangements with our affiliates, clients, content partners and others. The protective steps we have taken may be inadequate to deter misappropriation of our proprietary information. We may be unable to detect the unauthorized use of, or take appropriate steps to enforce, our intellectual property rights. Our inability to protect our intellectual property rights could materially and adversely affect our business, results of operations, and financial condition. The Company has applied for and the United States Patent and Trademark Office has granted trademarks relative to the chineseinvestors.com and chinesefn.com logos, both of which have been in continuous use since 2000 and 2002, respectively.It currently has no other patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts in place at this time and cannot predict if and when any such devices or agreements may be deployed in the future or if so, what impact they may have relative to the Company’s ability to remain in business. RISK OF INFRINGEMENT CLAIMS AGAINT US We believe that our proprietary rights do not infringe on the intellectual property rights of others; other parties who may assert infringement claims against us or claims that we have violated a patent or infringed a copyright, trademark, or other proprietary right belonging to them. These claims, even if not meritorious, could result in the expenditure of significant financial and managerial resources on our part, which could materially and adversely affect our business, results of operations, and financial condition. 18 RELIANCE ON THIRD-PARTY RELATIONSHIPS We expect to rely on a number of third-party relationships to create traffic and provide content in order to make our portal more attractive to advertisers and consumers. It is anticipated that most of these arrangements will not be exclusive and will be short-term or in some cases may be terminated at the convenience of the other party. We provide articles on a daily basis which are posted on their websites. We receive more traffic when visitors click on Chinesefn.com or ChineseInvestors.com’s logos, which is a link to take the visitors to our website. We plan to build more of these relationships with other Chinese language portals. We cannot assure you that our existing or future relationships will result in sustained business partnerships, successful service offerings, and increased traffic on our portal or in significant revenues. The Company currently relies on third party advertising, web hosting, and merchant banking relationships which are subject to elective use by the Company based upon effectiveness, cost consideration, and brand/name expansion.We may at any time elect to discontinue specific relationships as well as add new relationships based upon our perception of their value and performance.At this time we have not identified any new potential third party relationships but will be exploring opportunities in the future as deemed potentially valuable. The risks associated with such relationships include but would not be limited to 1) loss or abrupt termination of the relationship, 2) fees to maintain the relationship become overly burdensome, 3) the services contracted for are not delivered correctly or are flawed, 4) the value of such a relationship is not balanced and detracts from the Company’s ability to conduct its business, etc. RISK OF RELYING ON CERTAIN TECHNOLOGY LICENSED FROM THIRD PARTIES We also expect to rely on certain technology which we will license from third parties, including software which will be integrated with internally developed software and used in our software to perform key functions. In this regard, all of our products will incorporate technology licensed from third parties. We cannot assure you that our anticipated third-party technology licenses will be available to us on commercially reasonable terms or at all. The loss of or inability to maintain any of these technology licenses could result in delays in introduction of our products until equivalent technology, if available, is identified, licensed and integrated, which could have a material and adverse effect on our business, financial condition, or operating results. The Company currently has not identified specific technologies nor has it any formal plans to obtain licensing from potentially related businesses.The Company also notes that any future licensing of technology from any third party provider as may be undertaken at its election offers no guarantee of our ability to successfully integrate or profit from such licensing or related efforts. RELIANCE ON MERCHANDISE VENDORS AND SHIPPERS Our plans are to supply certain products or merchandise to one or more of our portals through various vendors. We plan to sell educational materials such as books, seminars, video, and audiotapes to help investors learn more about investing. We do not expect to carry any inventory and will rely to a large extent on rapid fulfillment from our vendors. We currently have no contracts or arrangements with any vendors that guarantee the availability of merchandise, the continuation of particular payment terms, or the extension of credit limits. We cannot assure you that we will be able to establish vendor relationships to ensure acquisition of merchandise in a timely and efficient manner and on acceptable commercial terms. If we are unable to develop and maintain relationships with vendors that will allow us to obtain sufficient quantities of merchandise on acceptable commercial terms, our future business, prospects, financial condition, and results of operations could be materially or adversely affected. We also plan to use various shipping and delivery services for substantially all of our products. Should any such shipping or delivery services be unable to deliver our products for a sustained time period as a result of a strike or for any other reason, our business, results of operations, and financial condition could be materially and adversely effected. RISKS OF INTERNATIONAL EXPANSION We plan to expand our presence in Greater China, Asia, and other foreign markets as well increase our presence in North America. Accordingly, we have an office location in Shanghai, China. We believe that we may incur additional costs in establishing international facilities, and operations, in promoting our name internationally, in developing localized versions of our portal and other systems, and in sourcing, marketing, and distributing products in foreign markets. We cannot assure you that our international efforts will be successful. If the revenues resulting from international activities are inadequate, or fail to offset the expenses of establishing and maintaining foreign operations, such inadequacy could have a material and adverse effect on our business, prospects, financial condition and results of operations. In addition, there are certain risks inherent in doing business on an international level, such as unexpected changes in regulatory requirements, export and import restrictions, tariffs and other trade barriers, difficulties in staffing and managing foreign operations, longer payment cycles, political instability, fluctuations in currency exchange rates, seasonal reductions in business activity in other parts of the world and potentially adverse tax consequences, any of which could adversely impact the success of our international operations. We cannot assure you that one or more of such factors would not have a material adverse impact on our future international operations and, consequently, on our business, prospects, financial condition, and results of operations. 19 RELIANCE ON OUR ADVISORS AND CONSULTANTS We plan to retain the services of independent or affiliated advisors and consultants to review, develop, and market our Chinese language-based portal as well as our products and services. We cannot assure you that these parties will be able to perform their responsibilities in a manner satisfactory to us. Moreover, a conflict of interest may arise with respect to advisors and consultants that are affiliated with us, since such affiliated advisors and consultants are rendering advice to and earning compensation from us. In the event that one or more of the independent advisors and consultants becomes unavailable, suitable replacements will need to be obtained and we cannot assure you that such replacements could be obtained under conditions suitable to us. The Company has not as yet identified specific independent or affiliated advisors nor has it any formal plans to include such into our related business although we believe we will need to integrate such advisors at some future point in time.The Company also notes that any future identification and or the deployment of independent or affiliated advisors as may be undertaken offers no guarantee of our ability to successfully hire or integrate such as it relates to our efforts.The Company currently relies only on its management, consultants, and directors for advice on the conduct and expansion of its business. CONCERNS ABOUT WEB SECURITY Concern about the transmission of confidential information over the Internet has been a significant barrier to electronic commerce and communications over the web. Any well-publicized compromise of security could deter more people from using the web or from using it to conduct transactions that involve the transmission of confidential information, such as signing up for a paid subscription, processing credit card information or purchasing goods or services. Because many of our advertisers seek to advertise on our portal to encourage people to use the web to purchase goods or services, our business, results of operations and financial condition could be materially and adversely affected if Internet users significantly reduce their use of the web because of security concerns. We may also incur significant costs to protect our self against the threat of security breaches or to alleviate problems caused by these breaches. WE MAY BE SUBECT TO “PENNY STOCK” REGULATIONS The Securities and Exchange Commission, or SEC, has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and our sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. These additional sales practice and disclosure requirements could impede the sale of our securities. Whenever any of our securities become subject to the penny stock rules, holders of those securities may have difficulty in selling those securities. WE HAVE IDENTIFIED MATERIAL WEAKNESSES IN OUR INTERNAL CONTROLS RELATED TO FINANCIAL REPORTING. IF NOT REMEDIED SATISFACTORILY, THESE MATERIAL WEAKNESSES COULD RESULT IN FURTHER MATERIAL MIS-STATEMENTS IN OUR FINANCIAL STATEMENTS IN FUTURE PERIODS For the years for which our financial statements are presented in this document, we were not required to have, nor was our independent registered public accounting firm engaged to perform, an audit of our internal control over financial reporting. Our independent registered public accounting firm’s audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of our internal control over financial reporting. Accordingly, no such opinion was expressed. During the preparation of our financial statements as of May 31, 2009 and 2010 and in our August 31, 2010 Quarterly review, we identified material weaknesses in our internal controls over financial reporting. If not remediated satisfactorily, these material weaknesses could result in further material misstatements in our financial statements in future periods. Specifically, we have not been required to have, and as a result did not maintain a sufficient complement of personnel with an appropriate level of accounting, taxation, and financial reporting knowledge, experience and training in the application of U.S. GAAP commensurate with our financial reporting requirements and the complexity of our operations and transactions. We also did not maintain an adequate system of processes and internal controls sufficient to support our financial reporting requirements and produce timely and accurate U.S. GAAP financial statements consistent with being a public company. 20 A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A deficiency in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. We cannot be reasonably assured that our remediation actions will be effective to correct material weaknesses. If we continue to experience material weaknesses, investors could lose confidence in our financial reporting, particularly if such weaknesses result in a restatement of our financial results, and our stock price could decline. In connection with this document, we are currently engaged in a program to evaluate and strengthen our organization structure, our financial reporting procedures and our system of internal control over financial reporting. This program consists of a review of our current organization structure; current processes and controls; identification of deficiencies; and evaluation of the deficiencies’ effect on our financial statements. We are continuing to work on our remediation plan to improve the effectiveness of our internal controls over financial reporting as an independent public company. The plan includes: Financial Reporting Function • Evaluation of the skill sets and level of experience needed as an independent public company. • Development and implementation of an outsourcing plan to meet certain financial reporting and compliance requirements until such time as we have recruited the necessary staff to meet those requirements. Controls Documentation/Testing Process • Reviewing and evaluating current documentation of internal controls. • Evaluating and documenting overall entity control environment. • Developing documentation standards/methodology. • Determining and documenting key controls in each functional area. • Developing and implementing a testing plan. Under current requirements, our independent registered public accounting firm is not required to evaluate and assess our internal control over financial reporting until we file our second annual report on Form 10-K that we would expect to file with the Securities and Exchange Commission for the year ended May 31, 2012. Consequently, we will not be evaluated independently in respect of our controls for a substantial period of time after this registration is completed. As a result, we may not become aware of other material weaknesses or significant deficiencies in our internal controls that may be later identified by our independent registered public accounting firm as part of the evaluation. The measures or activities we have taken to date, or any future measures or activities we will take, may not remediate the material weaknesses we have identified. RISKS RELATING TO OPERATING WITHIN THE PEOPLE’S REPUBLIC OF CHINA: There are many newly emerging regulations in the PRC relative to our operating our offices in Shanghai as well as future locations that will continually require our diligence as well as compliance. It is virtually impossible to anticipate what impact emerging regulations in the PRC may have on the Company’s business in the PRC and in the US and therefore the Company is not in a position to speculate as to what material effects that the emerging regulations in the PRC will have on the Company’s operations in the PRC or elsewhere.It is possible that any regulations that the PRC imposes could increase the cost of doing business in the PRC, could put companies based outside the PRC at a competitive disadvantage or limit the businesses in which we will be able to engage.Such regulations could also make protecting our intellectual property more difficult and could impose additional burdens on our employment of individuals and other companies in the PRC. 21 LABOR LAW RESTRICTIONS COULD INCREASE OUR LABOR EXPENSES In June of 2007, the National People’s Congress of the PRC enacted new labor legislation called the Labor Contract Law, which became effective on January 1, 2008. It formalizes workers’ rights concerning overtime hours, pensions, layoffs, employment contracts, and the role of trade unions. Considered one of the strictest labor laws in the world, among other things, this new law provides for specific standards and procedures for the termination of an employment contract and places the burden of proof on the employer. In addition, the law requires the payment of a statutory severance pay upon the termination of an employment contract in most cases, including the case of the expiration of a fixed-term employment contract. Further, the law requires an employer to conclude an “employment contract without a fixed-term” with any employee who either has worked for the same employer for 10 consecutive years or more or has had two consecutive fixed term contracts with the same employer. An “employment contract without a fixed term” can no longer be terminated on the ground of the expiration of the contract, although it can still be terminated pursuant to the standards and procedures set forth under the new law. Because of the lack of implementing rules for the new law and the precedents for the enforcement of such a law, the standards and procedures set forth under the law in relation to the termination of an employment contract have raised concerns among foreign investment enterprises in the PRC that such “employment contract without a fixed term” might in fact become a “lifetime, permanent employment contract.” Finally, under the new law, downsizing of either more than 20 people or more than 10% of the workforce may occur only under specified circumstances, such as a restructuring undertaken pursuant to the PRC’s Enterprise Bankruptcy Law, or where a company suffers serious difficulties in business operations, or where there has been a material change in the objective economic circumstances relied upon by the parties at the time of the conclusion of the employment contract, thereby making the performance of such employment contract not possible. Again, there has been very little guidance and precedents as to how such specified circumstances for downsizing will be interpreted and enforced by the relevant PRC authorities. All of our employees working for us exclusively within the PRC are covered by the new law and thus, our ability to adjust the size of our operations when necessary in periods of recession or less severe economic downturns may be curtailed. Accordingly, if we face future periods of decline in business activity generally or adverse economic periods specific to our business, this new law can be expected to exacerbate the adverse affect of the economic environment on our results of operations and financial condition. THE LACK OF INTERNET INFRASTRUCTURE IN CHINA MAY LIMIT OUR GROWTH The Internet infrastructure in China is not as well developed as in the United States or other more developed countries. In particular, we depend significantly on the PRC government and fixed line telecommunications operators in China to establish and maintain a reliable Internet infrastructure to reach a growing base of Internet users in China. We cannot assure you that the Internet infrastructure in China will support the demands associated with the continued growth of the Internet industry in China. If the necessary infrastructure standards or protocols, or complementary products, services, or facilities are not developed in China on a timely basis or at all by these enterprises, our business, financial condition, and results of operations could be materially adversely affected. THE LIMITED USE OF PERSONAL COMPUTERS IN CHINA AND THE RELATIVELY HIGH COST OF INTERNET ACCESS MAY IMPEDE OUR GROWTH Although the use of personal computers in China has increased in recent years, the penetration rate for personal computers in China is much lower than in the United States. In addition, despite a decrease in the cost of Internet access in China due to a decrease in the cost of personal computers and the introduction and expansion of broadband access, the cost of Internet access remains relatively high in comparison to the average per capita income in China. The limited use of personal computers in China and the relatively high cost of Internet access may limit the growth of our business. Furthermore, any Internet access or telecommunications fee increase could reduce the number of users that use our online services. Any fee or tariff increase could further decrease our user traffic and our ability to derive revenues from transactions over the Internet, which could have a material adverse affect on our business, financial condition, and results of operations. 22 WE DEPEND LARGELY ON THE INFRASTRUCTURE OF THE TELECOMMUNICATIONS OPERATORS IN CHINA, AND ANY INTERRUPTION OF THEIR NETWORK INFRASTRUCTURE MAY RESULT IN SEVERE DISRUPTIONS TO OUR BUSINESS Although private Internet service providers exist in China, substantially all access to the Internet in China is maintained through the telecommunications operators, under the administrative control and regulatory supervision of the Ministry of Industry and Information Technology, or MII. In addition, local networks connect to the Internet through a government-owned international gateway. We rely on this infrastructure and to a lesser extent, certain other Internet data centers in China to provide data communications capacity primarily through local telecommunications lines. In the event of a large-scale infrastructure disruption or failure, we may not have access to alternative networks and services, on a timely basis or at all. We may not be able to lease additional bandwidth from the telecommunications operators in China on acceptable terms, on a timely basis or at all. In addition, we may not have means of getting access to alternative networks and services on a timely basis or at all in the event of any disruption or failure of the network. IF THE PRC GOVERNMENT FINDS THAT THE FINANCIAL DATA AND INFORMATION SERVICES WE PROVIDE DO NOT COMPLY WITH CHINESE LAWS AND REGULATIONS RELATING TO THE PROVISION OF SECURITIES INVESTMENT ADVISORY SERVICES, WE MAY SUFFER SEVERE DISRUPTION TO OUR BUSINESS OPERATIONS AND LOSE SUBSTANTIALLY ALL OF OUR REVENUE PRC laws require entities providing securities investment advisory services to the public to obtain a securities advisory business permit from the China Securities Regulatory Commission, or the CSRC. If we are found to be in violation of Chinese laws and regulations relating to the provision of securities investment advisory services, the relevant PRC regulatory authorities would have broad discretion in dealing with such violations, including imposing monetary penalties on us, ordering us to shut down our websites, or forcing us to pursue alternative business objectives other than offering financial data and information services. We currently operate under the safe harbor of media laws. We may alternatively seek to apply for a securities advisory or brokerage permit, but we cannot assure that we will be able to secure one. As a result of the possible penalties imposed on us, if the CSRC were to conclude that we provide securities investment advisory services, we could suffer severe disruption to our business operations and lose substantially all of our revenue. While we believe that we do not provide investment advisory services for purposes of compliance with those requirements, the interpretations of the CSRC conceivably could treat us as having to register as an investment advisor in thePRC.If that were to occur, we could face significant additional costs and regulatory burdens. THE PRC’S ECONOMIC, POLITICAL, SOCIAL CONDITION(S), AND GOVERNMENT POLICIES COULD AFFECT THE FINANCIAL MARKETS IN CHINA AND OUR BUSINESS The PRC economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange, and allocation of resources. While the PRC economy has experienced significant growth in the past twenty years, growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may also have a negative affect on us. For example, our financial condition and results of operations may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to us. The PRC economy has been transitioning from a planned economy to a more market-oriented economy. Although the PRC government has implemented measures since the late 1970s emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of improved corporate governance in business enterprises, a substantial portion of productive assets in China are still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. The PRC government also exercises significant control over China’s economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy, and providing preferential treatment to particular industries or companies. These actions, as well as future actions and policies of the PRC government, could materially affect the financial markets in China and our business and operations. 23 THE PRC LEGAL SYSTEM EMBODIES UNCERTAINTIES WHICH COULD LIMIT THE LEGAL PROTECTIONS AVAILABLE The PRC legal system is a civil law system based on written statutes. Unlike common law systems, it is a system in which decided legal cases have little precedential value. In 1979, the PRC government began to promulgate a comprehensive system of laws and regulations governing economic matters in general. The overall effect of legislation over the past 29 years has significantly enhanced the protections afforded to various forms of foreign investment in China. Any wholly foreign-owned enterprises as well as Joint Ventures are subject to laws and regulations applicable to foreign investment in China in general and laws and regulations applicable to wholly foreign-owned enterprises in particular. However, these laws, regulations and legal requirements are constantly changing, and their interpretation and enforcement involve uncertainties. These uncertainties could limit the legal protections available to us and other foreign investors, including you. In addition, we cannot predict the affect of future developments in the PRC legal system, particularly with regard to the Internet, including the promulgation of new laws, changes to existing laws, or the interpretation or enforcement thereof, or the preemption of local regulations by national laws. CONDUCTING BUSINESS OUTSIDE OF THE UNITED STATES MAY SUBJECT US TO ADDITIONAL RISKS A substantial portion of our business is conducted outside of the United States and as a result, our operations could be subject to various risks such as the possibility of the loss of revenue, property, or equipment due to expropriation, nationalization, war, insurrection, terrorism, or civil disturbance, the instability of foreign economies, currency fluctuations and devaluations, adverse tax policies and governmental activities that may limit or disrupt markets, restrict payments or the movement of funds or result in the deprivation of contract rights. Additionally, our ability to compete could be adversely affected by foreign governmental regulations that encourage or mandate the hiring of local contractors, or by regulations that require foreign contractors to employ citizens of, or purchase supplies from vendors in a particular jurisdiction. We could also be subject to taxation in a number of jurisdictions, and the final determination of our tax liabilities might involve the interpretation of the statutes and requirements of various domestic and foreign taxing authorities. CONCERNS RELATED TO THE GENERAL SECURITY OF ELECTRONIC COMMERCE TRANSACTIONS AS WELL AS CONFIDENTIALITY RELATIVE TO THE INTERNET MAY REDUCE THE USE OF OUR RESOURCES AND HAMPER OUR GROWTH A significant barrier to electronic commerce and communications over the Internet in general has been a public concern over security and privacy, especially the transmission of confidential information. If these concerns are not adequately addressed, they may inhibit the growth of the Internet and other online services generally, especially as a means of conducting commercial transactions. If a well-publicized Internet breach of security were to occur, general Internet usage could decline, which could reduce traffic to our destination sites and impede our growth. WE MAY RELY ON NEW OR DEVELOPING E-COMMERCE STRATAGEY FOR FUTURE GROWTH UNDERSTANDING THAT THE INTERNET IS NOT YET A PROVEN CONSISTENT OR EFFECTIVE MEDIUM IN CHINA AS WELL AS OTHER PARTS OF THE WORLD WE ARE TARGETING TO DEVELOP BUSINESS INTERESTS IN Our revenue growth also depends on the increasing acceptance and use of electronic commerce in the region comprised of the PRC, Hong Kong and Taiwan (referred in this Report as “Greater China”). The Internet may not become a viable commercial marketplace in Asia for various reasons, many of which are beyond our control, including inexperience with the Internet as a sales and distribution channel; inadequate development of the necessary infrastructure to facilitate electronic commerce; concerns about security, reliability, cost, ease of deployment, administration and quality of service associated with conducting business over the Internet; and inexperience with credit card usage or with other means of electronic payment in the PRC. If the Internet does not become more widely accepted as a medium for electronic commerce, our ability to generate increased revenue will be negatively affected. 24 OUR INTERESTS IN ESTABLISHING ADDITIONAL BUSINESS AND RELATED PRODUCTS FOR DELIVERY INTO THE CHINESE INTERNET MARKETPLACE DEPENDS UPON THE PRESENCE OF A RELIABLE (ADEQUATE) TELECOMMUNICATIONS INFRASTRUCTURE CURRENTLY PROVIDED UNDER THE OVERSIGHT OF THE CHINESE GOVERNMENT Unlike Taiwan and Hong Kong, where the telecommunications infrastructure is comparable to U.S. standards where private companies compete as ISPs, the telecommunications infrastructure in PRC is not as well developed. In addition, access to the Internet in PRC is accomplished primarily by means of the government’s backbone of separate national interconnecting networks that connect with the international gateway to the Internet. This gateway is owned and operated by the Chinese government, and is the only means of connection to the international Internet network. Although private sector ISPs exist in PRC, almost all access to the Internet is accomplished through ChinaNet, PRC’s primary commercial network, which is owned and operated by the Chinese government. We will rely on this backbone enterprise and telecom companies to provide data communications capacity primarily through local telecommunications lines. As a result, we will continue to depend on the Chinese government to establish and maintain a reliable Internet infrastructure to reach a broader Internet user base in PRC. We will have no means of accessing alternative networks and services in PRC, on a timely basis or at all, in the event of any disruption or failure. The Internet infrastructure in PRC may not support the demands associated with continued growth. If the necessary infrastructure standards or protocols or complementary products, services or facilities are not developed by the Chinese government, our business could be materially and adversely affected. COMPLIANCE WITH CHINESE GOVERNMENTAL REGULATIONS OR THE LACK OF AN ABILITY TO COMPLY COULD CAUSE US TO DISCONTINUE OPERATIONS IN CHINA Chinese government policy prohibits foreign investment in the telecommunications services industry, which it has defined to include Internet-related businesses. We may not be in compliance with current Chinese government policies and the Chinese government may not view our intended business in the PRC as in compliance with these policies or any policies that may be made in the future. If we are not viewed as complying with these policies or any regulations that may be created relating to foreign ownership of Internet related businesses, the Chinese government could block us from starting our development plan in PRC or take other actions that could harm our business. We expect to derive a substantial percentage of our revenues from the Greater China market. Changes in political or economic conditions in the region are difficult to predict and could adversely affect our operations or cause the Greater China market to become less attractive to advertisers, which could reduce our revenues. We intend to maintain a strong local identity and presence in each of the regions in the Greater China market, although we may not be able to maintain effectively this local identity if political conditions were to change. In addition, economic reforms in the region could affect our business in ways that are difficult to predict. Since the late 1970s, the Chinese government has been reforming the Chinese economic system to emphasize enterprise autonomy and the utilization of market mechanisms. Although we believe that these reform measures have had a positive effect on the economic development in PRC, they may not be effective or benefit our business. THERE IS UNAVOIDABLE ECONOMIC RISK IN OPERATING A BUSINESS IN CHINA The Chinese government has been reforming its economic system since the late 1970s. The economy of PRC has historically been a planned economy, subject to governmental plans and quotas and has, in certain aspects, been transitioning to a more market-oriented economy. Although we believe the economic reform and the macroeconomic measures adopted by the Chinese government have had a positive effect on the economic reform and the macroeconomic measures adopted by the Chinese government have had a positive effect on the economic development of PRC, we cannot predict the future direction of these economic reforms or the effects these measures may have on our business, financial position, or results of operations. In addition, the Chinese economy differs from the economies of most countries belonging to the Organization for Economic Cooperation and Development, or OECD. 25 THE PRC’S CURRENT AND FUTURE REGULATIONS ON CONTENT DELIVERY VIA THE INTERNET MAY ADVERSELY AFFECT OUR BUSINESS. PRC has enacted regulations governing Internet access and the distribution of news and other information. The Ministry of Industry and Information Technology (the “MII”) has published implementing regulations that subject online information providers to potential liability for content included on their portals and the actions of subscribers and others using their systems, including liability for violation of Chinese laws prohibiting the distribution of content deemed to be socially destabilizing. Because many Chinese laws, regulations and legal requirements with regard to the Internet are relatively new and untested, their interpretation and enforcement of what is deemed to be socially destabilizing by Chinese authorities may involve significant uncertainty. Under the PRC’s regulations on telecommunications and Internet information services, Internet information service providers are prohibited from producing, duplicating, releasing, or distributing any information which falls within one or more of nine stipulated categories of “undesirable content”. These categories cover any information which: £ contravenes the basic principles enshrined in the PRC Constitution; £ endangers the security or unity of the State; £ undermines the State’s religious policies; £ undermines public order or social stability; or £ may contain obscene, pornographic, violent or other illegal content or information otherwise prohibited by law. Internet information service providers found to be disseminating information that falls under any of these categories must cease immediately, keep a record of the relevant information, and report to the appropriate government authority. In addition, the Chinese legal system is a civil law system based on written statutes. Unlike common law systems, it is a system in which decided legal cases have little precedential value. As a result, it is difficult to determine the type of content that may result in liability. We cannot predict the effect of further developments in the Chinese legal system, particularly with regard to the Internet and the dissemination of news content, including the creation of new laws, changes to existing laws or the interpretation or enforcement thereof, or the pre-emption of local regulations by national laws. Periodically, the Ministry of Public Security has stopped the distribution of information over the Internet which it believes to be socially destabilizing. The Ministry of Public Security has the authority to cause any local ISP to block any website maintained outside of PRC at our sole discretion. Websites that are blocked in PRC include many major news-related websites such as www.cnn.com, www.latimes.com, www.nytimes.com, and www.appledaily.com.hk. The Chinese government has also expressed its intention to closely control possible new areas of business presented by the Internet, such as Internet telephony. Violations or perceived violations of Chinese laws arising from information displayed, retrieved from or linked to our portals could result in significant penalties, including a temporary or complete cessation of our business in PRC. Chinese government agencies have recently announced restrictions on the transmission of state secrets through the Internet. State secrets have been broadly interpreted by Chinese governmental authorities in the past. We may be liable under these new pronouncements for content and materials posted or transmitted by users on our message boards, virtual communities, chat rooms or e-mails. If the Chinese government were to take any action to limit or eliminate the distribution of information through our portal network or to limit or regulate any current or future applications available to users on our portal network, this action could have a material adverse affect on our business, financial condition and results of operations. 26 CURRENCY FLUCTUATIONS AND RESTRICTIONS RELATIVE TO PAYMENT PROCESSING FOR SERVICES COULD SUBSTANTIALLY DAMAGE OUR BUSINESSES ABILITY TO FUNCTION IN CHINA. We generally incur expenses and liabilities in Chinese Renminbi as well as U.S. dollars. As a result, we are subject to the effects of exchange rate fluctuations with respect to any of these currencies. For example, the value of the Renminbi depends to a large extent on PRC’s domestic and international economic and political developments, as well as supply and demand in the local market. Since July of 1995, the official exchange rate for the conversion of Renminbi to U.S. dollars has been free floating and the Renminbi has appreciated slightly against the U.S. dollar. So the Renminbi may not continue to remain stable against the U.S. dollar or any other foreign currency. Our results of operations and financial condition may be affected by changes in the value of Renminbi and other currencies in which our earnings and obligations are denominated. We have not entered into agreements or purchased instruments to hedge our exchange rate risks, although we may do so in the future. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of Renminbi into foreign currency for current account items, conversion of Renminbi into foreign exchange for capital items, such as foreign direct investment, loans, or security, requires the approval of the State Administration of Foreign Exchange, or SAFE, which is under the authority of the People’s Bank of China. These approvals, however, do not guarantee the availability of foreign currency. We may not be able to obtain all required conversion approvals for our operations, and Chinese regulatory authorities may impose greater restrictions on the convertibility of the Renminbi in the future. Because a significant amount of our future revenues may be in the form of Renminbi, our inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to utilize revenue generated in Renminbi to fund our business activities outside the PRC. RISKS RELATED TO OUR COMMON SHARES AND SHAREHOLDER RIGHTS WE DO NOT PLAN ON PROVIDING CASH DIVIDENDS TO OUR SHAREHOLDERS SO ANY RETURN ON THEIR INVESTMENT MUST COME FROM SHARE APPRECIATION To date, we have not paid a dividend on our common shares and do not intend to do so in the foreseeable future, as we expect any excess funds will be reinvested in implementing our business plan. As a result, any return on investment in our common shares must come from increases in the fair market value and trading price of our common stock. AS OUR COMMON SHARES BECOME FREELY TRANSFERRABLE ON THE OTC BULLETIN BOARD WE MAY BE CONSIDERED A “PENNY STOCK’ AND A SHAREHOLDERS ABILITY TO BUY AND SELL SHARES IN THE SECONDARY MARKET MAY BE VERY RESTRICTED The liquidity of our common shares would to be limited not only in the number of shares that are bought and sold, but also through delays in the timing of transactions, and the lack of coverage by security analysts and any market news related to our company. In addition, any shares quoted on the OTC Bulletin Board would be subject to certain rules and regulations relating to “penny stock.” A “penny stock” is generally defined as any equity security that has a price less than $5.00 per share and that is not quoted on the Nasdaq Stock Market or a national securities exchange. Being a penny stock generally would mean that any broker who wanted to trade in our shares (other than with established customers and certain institutional investors) must comply with certain “sales practice requirements,” including delivery to the prospective purchaser of the penny stock a risk disclosure document describing the penny stock market and the risks associated therewith. In addition, broker-dealers must take certain steps prior to selling a “penny stock,” which steps include: £ obtaining financial and investment information from the investor; £ obtaining a written suitability questionnaire and purchase agreement signed by the investor; and £ providing the investor a written identification of the shares being offered and the quantity of the shares. If these penny stock rules are not followed by the broker-dealer, the investor has no obligation to purchase the shares. The application of these comprehensive rules could make it more difficult for broker-dealers to sell our common shares, and as a practical matter, these requirements may mean that brokers would be less likely to make recommendations on our shares to its general customers. 27 SHARES OF OUR STOCK THAT MAY BE ELIGIBLE FOR ANY FUTURE SALE MAY HAVE A SIGNIFICANT NEGATIVE IMPACT ON OUR STOCK’S PRICE. As of November 1, 2010, we have an aggregate of 41,371,696 shares of common stock outstanding. It should be noted that the Board of Directors in connection with an Annual Shareholders Meeting related to FY 2005 authorized a reverse split of shares (10:1 or higher as deemed appropriate by the Board of Directors) prior to the Company becoming publicly traded to a substantially lesser outstanding number more in line with our objectives in creating a per share value in excess of $1. WE ARE NOT ABLE TO PREDICT THE EFFECT OF SALES OF ANY SHARES UNDER RULE All of our current officers, directors and 5% or more stockholders have agreed not to, directly or indirectly, issue, agree or offer publicly to sell, grant an option for the purchase or sale of, assign, transfer, pledge, hypothecate, distribute or otherwise encumber or dispose of, any shares of the common stock or other equity securities of ours or other securities convertible unto or exercisable for such shares of the common stock or other equity securities except pursuant to an effective registration statement under the Act, or pursuant to an exemption from registration under the Act, the availability of which is to be established to the satisfaction of the Company. THE CURRENT ABSENCE OF A PRIOR PUBLIC MARKET FOR ANY SHARES MAY LEAD TO SUBSTANTIAL PRICE VOLATILITY Prior to our approval for trading there has been no public market for our common stock and there can be no assurance that an active public trading market for our common stock will develop or be sustained. The absence of an active trading market would adversely affect the liquidity of the shares and existing shareholders might have difficulty in selling their shares. In addition, the stock market is subject to price and volume fluctuations affecting the market price for public companies generally, which fluctuations maybe unrelated to the operating results or other circumstances of a particular company. Such fluctuations may adversely affect the liquidity of the shares, as well as the price that holders may achieve for the securities upon any future sale. A MATERIAL WEAKNESS WITHIN OUR AUDITED FINANCIAL STATEMENT SHOULD BE A PART OF ANY INVESTORS CONSIDERATION OF PURCHASE OF OUR COMMON SHARES Please see risk factors related to this under “RISKS RELATING TO OUR BUSINESS AND INDUSTRY” for further information. (The balance of this page has been left blank intentionally) 28 Item 2. Financial Information. NOTE REGARDING FORWARD LOOKING STATEMENTS Our financial statements are prepared in US Dollars and in accordance with accounting principles generally accepted in the United States and in accordance with PCAOB Guidelines. The following discussion and analysis of the company’s financial condition and results of operations should be read in conjunction with the company’s financial statements and the notes to those statements included elsewhere in this registration statement on Form 10. The following discussion and analysis contains forward-looking statements. Forward-looking statements in this registration statement on Form 10 are subject to a number of risks and uncertainties, some of which are beyond the company’s control. The company’s actual results, performance, prospects or opportunities could differ materially from those expressed in or implied by the forward-looking statements. Additional risks of which the company is not currently aware or which the company currently deems immaterial could also cause the company’s actual results to differ, including those discussed in the sections entitled “Forward-Looking Statements” and “Risk Factors” included elsewhere in this registration statement on Form 10. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our management’s discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States and in compliance with PCAOB Guidelines. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported net sales and expenses during the reporting periods. On an ongoing basis, we evaluate our estimates and assumptions. We base our estimates on historical experience and on various other factors that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Basis of Presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and pursuant to the rules and regulations of the SEC for annual financial statements. Use of Estimates In preparing financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. Accounts Receivable and Concentration of Credit Risk The Company extends unsecured credit to its customers in the ordinary course of business. Accounts receivable related to subscription revenue are recorded at the time the credit card transaction is completed, and are closed when the merchant bank deposits the cash to the company bank account. Revenue related to advertising and Forex are regularly collected within 30 days of the time of services being rendered. However, since these are ongoing contracts there has been no instance of failure to pay. As of May 31, 2010 and May 31, 2009, the Company had accounts receivable of $8,251 and $13,381, respectively. 29 Inventory None. Property and Equipment Property and equipment are stated at cost, net of accumulated depreciation. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method over the estimated lives ranging from 5 to 20 years as follows: Office and Other Equipment; 5 Years Computer Equipment; 3 Years Leasehold Improvements; Term of Lease Software/WebSite; Useful Economic Life New Accounting Pronouncements In April 2010, the FASB issued ASU No. 2010-17, “Revenue Recognition — Milestone Method (Topic 605): Milestone Method of Revenue Recognition” (codified within ASC 605 — Revenue Recognition). ASU 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. ASU 2010-17 is effective for interim and annual periods beginning after June 15, 2010. The adoption of ASU 2010-17 is not expected to have any material impact on our financial position, results of operations or cash flows. On July 1, 2009, the Company adopted Accounting Standards Update (“ASU”) No. 2009-01, “Topic 105 - Generally Accepted Accounting Principles — amendments based on Statement of Financial Accounting Standards No. 168 , “The FASB Accounting Standards Codification TM and the Hierarchy of Generally Accepted Accounting Principles” (“ASU No. 2009- 01”). ASU No. 2009-01 re-defines authoritative GAAP for nongovernmental entities to be only comprised of the FASB Accounting Standards CodificationTM (“Codification”) and, for SEC registrants, guidance issued by the SEC. The Codification is a reorganization and compilation of all then-existing authoritative GAAP for nongovernmental entities, except for guidance issued by the SEC. The Codification is amended to effect non-SEC changes to authoritative GAAP. Adoption of ASU No. 2009-01 only changed the referencing convention of GAAP in Notes to the Financial Statements. In May 2009, the FASB issued SFAS No. 165, “Subsequent Events” (“SFAS 165”) codified in FASB ASC Topic 855-10-05, which provides guidance to establish general standards of accounting for and disclosures of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 also requires entities to disclose the date through which subsequent events were evaluated as well as the rationale for why that date was selected. SFAS 165 is effective for interim and annual periods ending after June 15, 2009, and accordingly, the Company adopted this pronouncement during the second quarter of 2009. SFAS 165 requires that public entities evaluate subsequent events through the date that the financial statements are issued. The Company has evaluated subsequent events through the filing date of this document. 30 In April 2009, the FASB issued FSP No. SFAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments,” which is codified in FASB ASC Topic 825-10-50. This FSP essentially expands the disclosure about fair value of financial instruments that were previously required only annually to also be required for interim period reporting. In addition, the FSP requires certain additional disclosures regarding the methods and significant assumptions used to estimate the fair value of financial instruments. These additional disclosures are required beginning with the quarter ending June 30, 2009. In April 2009, the FASB issued FSP No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than Temporary Impairments,” which is codified in FASB ASC Topic 320-10. This FSP modifies the requirements for recognizing other-than-temporarily impaired debt securities and changes the existing impairment model for such securities. The FSP also requires additional disclosures for both annual and interim periods with respect to both debt and equity securities. Under the FSP, impairment of debt securities will be considered other-than-temporary if an entity (1) intends to sell the security, (2) more likely than not will be required to sell the security before recovering its cost, or (3) does not expect to recover the security’s entire amortized cost basis (even if the entity does not intend to sell). The FSP further indicates that, depending on which of the above factor(s) causes the impairment to be considered other-than-temporary, (1) the entire shortfall of the security’s fair value versus its amortized cost basis or (2) only the credit loss portion would be recognized in earnings while the remaining shortfall (if any) would be recorded in other comprehensive income. FSP 115-2 requires entities to initially apply the provisions of the standard to previously other-than-temporarily impaired debt securities existing as of the date of initial adoption by making a cumulative-effect adjustment to the opening balance of retained earnings in the period of adoption. The cumulative-effect adjustment potentially reclassifies the noncredit portion of a previously other-than-temporarily impaired debt security held as of the date of initial adoption from retained earnings to accumulate other comprehensive income. The Company adopted FSP No. SFAS 115-2 and SFAS 124-2 beginning April 1, 2009. This FSP had no material impact on the Company’s financial position, results of operations or cash flows. In April 2009, the Financial Accounting Standards Board (“FASB”) issued FSP No. SFAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP No. SFAS 157-4”). FSP No. SFAS 157-4, which is codified in FASB ASC Topics 820-10-35-51 and 820-10-50-2, provides additional guidance for estimating fair value and emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique (s) used, the objective of a fair value measurement remains the same. The Company adopted FSP No. SFAS 157-4 beginning April 1, 2009. This FSP had no material impact on the Company’s financial position, results of operations or cash flows. (The balance of this page has been left blank intentionally) 31 Financial Tables and Explanations (years ending May 31st) Description (audited) (audited) (unaudited) (unaudited) (unaudited) Total Revenues $ Less Cost of Goods Sold $ ) $ ) $ ) $ ) $ ) Operating Income $ 408,633 $ Expenses, General & Administration $ ) $ ) $ ) $ ) $ ) Income , Continuing Operations $ ) $ ) $ ) $ ) $ ) Income , Per Share (Continuing Operations) $ ) $ ) $ ) $ ) $ ) Total Shares Outstanding (includes Options) Long Term Obligations & Redeemable Preferred Stock $ $ $
